Luke, J.
1. Upon the hearing of the motion for a continuance (the motion was for a continuance and not for a temporary postponement) the movant failed to swear that the absent witness was not absent by his permission, directly or indirectly, or that he expected to be able to have the testimony of the witness at the next term of court. Furthermore, it does not appear where the witness resided or that he lived within the jurisdiction of the court. It follows that this court cannot say that the lower court abused its discretion in overruling the motion for a continuance.
2. The remaining special grounds of the motion for a new trial are without substantial merit.
*574Decided May 10, 1922.
Indictment for larceny; from Laurens superior court — Judge Kent. February 25, 1922.
George B. Davis, for plaintiff in error.
E. L. Stephens, solicitor-general, contra.
3. The verdict was authorized by the evidence.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.